UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-6210


GLEN WILSON,

                Petitioner - Appellant,

          v.

WARDEN ROBERT M. STEVENSON, III,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.      Bruce H. Hendricks, District
Judge. (9:15-cv-01213-BHH)


Submitted:   April 19, 2016                 Decided:   April 22, 2016


Before AGEE, DIAZ, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Glen Wilson, Appellant Pro Se.    William Edgar Salter, III,
Assistant  Attorney  General, Donald   John  Zelenka,  Senior
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Glen    Wilson       seeks    to    appeal    the    district       court’s       order

accepting the recommendation of the magistrate judge and denying

relief on his 28 U.S.C. § 2254 (2012) petition.                                The order is

not    appealable       unless      a     circuit    justice       or    judge    issues     a

certificate of appealability.                 28 U.S.C. § 2253(c)(1)(A) (2012).

A     certificate      of      appealability         will    not        issue    absent     “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                    When the district court denies

relief    on    the    merits,      a     prisoner    satisfies         this    standard    by

demonstrating         that     reasonable         jurists    would        find    that     the

district       court’s      assessment       of   the   constitutional           claims     is

debatable      or     wrong.        Slack    v.     McDaniel,      529    U.S.    473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                            Slack, 529 U.S.

at 484-85.

       We have independently reviewed the record and conclude that

Wilson has not made the requisite showing.                       Accordingly, we deny

a certificate of appealability, deny leave to proceed in forma

pauperis,       and    dismiss      the     appeal.         We   dispense        with     oral

argument because the facts and legal contentions are adequately

                                              2
presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3